

*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


EXHIBIT 10.1


Consulting Services Agreement


This Agreement is effective as of July 31, 2009, and is entered into by and
between St. Bernard Software, Inc. ("St. Bernard"), a Delaware corporation, with
offices at 15015 Avenue of Science, San Diego, California 92128 and


(You) Softworks Group Pty Ltd, located at 97 Bliesner Road Obum Obum Qld 4309,
Australia.  Phone number: (011) 61 4000 993 339.  Facsimile number: (011) 61 7
3102 6277.  Tax ID No: ABN 70 056 091 322 reporting to Australian Taxation
Office.


RECITALS


WHEREAS, St. Bernard and You have entered into a 2009 Consulting Services
Agreement dated January 1, 2009 (the “Original Agreement”);


WHEREAS, the parties are willing to enter into a new consulting agreement that
will supersede the Original Agreement effective July 31, 2009;


NOW THEREFORE, St. Bernard desires to continue to retain You as an independent
contractor to perform the consulting services set forth herein under the terms
set forth herein, and You are willing to perform such services on the terms set
forth herein.


In consideration of the mutual promises contained herein, St. Bernard and You
agree as follows:


AGREEMENT


1.  Services.


You agree to perform the services and create and provide the deliverables,
including source code, described in one or more Exhibits A (i.e., A-1, A-2,
etc.), as mutually agreed upon and attached hereto and incorporated herein by
this reference ("Services"), in a timely and workmanlike manner, according to
the Statement of Work set forth in such Exhibits A.  Individual engagements may
be initiated during the term of this Agreement by St. Bernard’s submission and
Your acceptance of a Statement of Work in the form of an Exhibit A-1.  You will
perform the specified Services under the general direction of Bob Crowe and/or
Louis Ryan at St. Bernard, but You will, subject to the terms set forth herein,
determine in Your sole discretion the manner and means by which the Services are
accomplished, subject to the express condition that You will at all times comply
with applicable law.  Shipment of tangible deliverables will be made FOB St.
Bernard's offices in San Diego, California or as otherwise directed.


This Agreement will commence on July 31, 2009 and, unless terminated earlier as
provided in Section 12 below, shall expire on October 31, 2009.


2.  Payment for Services.


A.  As full compensation and consideration for the Services and Your other
obligations set forth herein, St. Bernard will pay You the fee(s) stated in the
applicable Exhibit A, up to the maximum amount stated therein.  Fees may be
stated as fixed fees or as hourly fees, as We may mutually agree for any
engagement.  Any out-of-pocket expenses incurred by You in connection with
providing the Services will be reimbursed only if approved in writing (on
Exhibit A or otherwise) by St. Bernard prior to incurring such expenses.


B.  You may invoice St. Bernard for Services performed, including reimbursable
expenses, upon completion of the Services or of such milestones as may be
specified in the Statement of Work or as otherwise specified in Exhibit A.  With
each invoice You will provide details of the number of hours worked by each
staff member working on the project, showing the amounts of billable time
expended and an explanation of the work performed and a detailed project log
signed by each engineer working on the project that provides a detailed
reconciliation of work done and the overall progress of the project to date and
any problems that require St. Bernard's assistance to resolve.  Subject to St.
Bernard's approval, St. Bernard will pay Your invoice(s) as set forth in Exhibit
A-1.



*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
Page 1 of 7

--------------------------------------------------------------------------------

 

C.  You agree to promptly pay Your employees and agents for all work
performed.  If You do not pay Your employees and agents, on a current basis, for
work performed on behalf of St. Bernard, such nonpayment will be deemed a
material breach of this Agreement which will entitle St. Bernard to contract
directly with such persons on a consulting basis.


3.  Right to Review.


A.  If any major milestones are set forth in Exhibit A, St. Bernard will review
and approve Your performance to date at such milestones before You proceed to
the next stage. At each milestone St. Bernard will review materials, provide
directions for any revisions, and authorize You to proceed.


B.  If at any time St. Bernard directs any changes in the scope of the project
(including milestone revisions) which materially increase or decrease the effort
required to comply with the provisions of Exhibit A, We will negotiate an
appropriate adjustment of the previously agreed fees in good faith.


C.  St. Bernard reserves the right to reject the Services at any time if, in its
reasonable judgment, the Services do not conform with, or accomplish the
objectives set forth in, Exhibit A.  If St. Bernard rejects the Services, St.
Bernard will so notify You, and You will have 10 working days to submit new
deliverables and/or perform new Services which have corrected the omissions and
made the revisions noted by St. Bernard.  If You have not submitted such new
material as indicated, St. Bernard may terminate this Agreement or the
applicable Exhibit A as set forth in Section 12 below.


4. Conflicting Obligations.


You represent and warrant that neither You nor Your employees or agents, if any,
is under any pre-existing obligation or obligations inconsistent with the
provisions of this Agreement.  You warrant that You have the right to disclose
and use all ideas, processes, designs, data, and other information which You
will disclose or use in the performance of this Agreement.  You also agree to
disclose to St. Bernard any actual or potential financial interest that You may
have with respect to, or resulting from, any recommendations or advice that You
may give to St. Bernard under this Agreement.


5.  Ownership and Rights in Work Product.


A.  All designs, discoveries, inventions, products, computer programs (including
source code), procedures, improvements, developments, drawings, specifications,
data, memoranda, notes, documents, manuals, information, and other materials,
made, conceived or developed by You, alone or with others, which result from or
relate to the Services which are delivered to and accepted by St. Bernard, and
any derivatives thereof ("Work Product"), and all such materials which You may
receive from St. Bernard while performing Services, shall be the sole property
of St. Bernard.  You agree to promptly disclose all such Work Product to St.
Bernard and to place a copyright designation in favor of St. Bernard on all such
Work Product.  You acknowledge that all Work Product developed under this
Agreement is “work made for hire”, and You hereby make, without further
consideration, a present assignment of all right, title and interest in and to
such Work Product, including, without limitation, any and all intellectual
property rights embodied therein.


B.  You agree to cooperate with and assist St. Bernard, or any person designated
by St. Bernard, to apply for and to execute, any applications and/or assignments
reasonably necessary to obtain any patent, copyright, trademark, or other
statutory protection for such Work Product in St. Bernard's name as St. Bernard
deems appropriate.  St. Bernard will compensate You for time expended in
satisfaction of this requirement at a reasonable hourly rate (not to exceed the
rate for the applicable Exhibit A) if such effort requires a significant amount
of Your time.


6. Confidentiality.


A.  In connection with Your performance under this Agreement, St. Bernard will
disclose to You certain information which St. Bernard deems to be valuable and
proprietary, including, but not limited to, documents and oral discussion of St.
Bernard's technology, strategy, operations, internal corporate information,
methods and procedures.   In addition, You understand that any Work Product
developed hereunder is, unless registered for another form of legal protection,
a trade secret of St. Bernard.  You agree that all Work Product and all oral
communications and written materials received by You from St. Bernard hereunder
in performance of this Agreement or any part thereof, as well as any such
information provided to You in the course of any engagement by, or on behalf of
any St. Bernard customer or business partner, is and will remain, the
“Proprietary Information” of St. Bernard or other disclosing party, unless and
until such time as:

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
Page 2 of 7

--------------------------------------------------------------------------------

 



(1)           such Information is generally available to the public, through no
fault of Yours and without breach of this Agreement;
(2)           You can prove that such Information is already in Your possession
without restriction and prior to any disclosure hereunder;
(3)           You can prove that such Information is or has been lawfully
disclosed to You by a third party without obligation of confidentiality upon
You; or
(4)           You can prove that such information was developed independently by
You or Your employees who have not had access to information disclosed
hereunder.


B.  With respect to all Proprietary Information (including any Work Product),
You agree:


(1)           not to copy, sell, disclose, make public, or authorize any
disclosure or publication of such Proprietary  Information and  to take all
reasonable and necessary steps to assure that no principal, officer, agent,
employee, representative or other person affiliated in any manner with You does
so;
(2)           not to use the Proprietary Information for any purpose other than
the purpose for which it is intended under this Agreement; and
(3)           to return or deliver, as appropriate, all Proprietary Information
to St. Bernard not later than the date of termination of  this  Agreement.


C.  You judicially admit for all purposes that damages for any violation or
threatened violation of this Section 6 are inadequate and that any violation or
threatened violation of this Section will constitute an irreparable injury to
St. Bernard.  You therefore agree that, in addition to all other rights provided
by law to which St. Bernard shall hereby be entitled, St. Bernard shall have the
right to have an injunction issued against You to prevent You from any violation
or further violation of this Section.  In the event that St. Bernard seeks an
injunction hereunder, You hereby waive any requirement for the posting of a bond
or any other security.


D.  You agree not to enter into any direct engagement to provide services in
connection with use of St. Bernard products for any customer of St. Bernard that
you have provided services for under this Agreement without St. Bernard’s prior
written consent.


7.  Relationship of Parties.


You agree that You and St. Bernard are independent contractors.  Neither You nor
Your employees or agents are, or will be deemed as a result of any engagement
hereunder to be, agents, employees, servants, partners, joint venturers or
franchisees of St. Bernard, and neither You nor Your employees or agents have
any authority whatsoever to bind St. Bernard by contract or otherwise.


8.  Personnel.


During the term of this Agreement. You will provide the personnel listed in the
attached Exhibit A to devote their full time and attention to St. Bernard to
provide the Services set forth herein.  You represent that You have secured or
will secure from all such personnel suitable written agreements to assure their
compliance with all provisions of this Agreement. St. Bernard reserves the right
to request the replacement of any of Your personnel assigned to perform the
Services.  If St. Bernard exercises this right, You will replace the disapproved
personnel with properly qualified personnel as soon as is reasonably
possible.  In the event any one of the personnel listed in the attached Exhibit
A no longer performs the required services on a full time basis, then St.
Bernard will have the option, in its sole discretion, to either (i) adjust the
fees payable to you accordingly or (ii) terminate the Agreement effective
immediately.


9.  Employment Taxes and Benefits.


You acknowledge and agree that it shall be Your obligation to report as income
all compensation received by You pursuant to this Agreement, and You agree to
indemnify St. Bernard and hold it harmless to the extent of any obligation
imposed on St. Bernard to pay any withholding taxes, social security,
unemployment or disability insurance or similar items, including interest and
penalties thereon, in connection with any payments made to You by St.
Bernard.  Neither You nor any of Your employees or agents will seek any recovery
from St. Bernard or benefits though St. Bernard under any Worker's Compensation
laws.

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
Page 3 of 7

--------------------------------------------------------------------------------

 



10.  Intellectual Property Indemnity.


A.  You warrant that: You are the sole developer of any Work Product produced
hereunder; such Work Product is original; such Work Product is not in the public
domain; and such Work Product does not, to Your knowledge, infringe upon or
violate any patent, copyright, trade secret or other proprietary right of any
third party.


B.  If any claim of infringement relating to the Work Product is made by any
third party against St. Bernard, St. Bernard shall promptly notify You, and You
shall indemnify and hold St. Bernard harmless against any and all liability,
losses, claims, expenses (including reasonable attorneys' fees), demands or
damages of any kind arising out of or related to any such claim, whether or not
that claim is successful.


C.  If St. Bernard is enjoined, or likely to be enjoined, from using any of the
Work Product because of a claim of copyright or patent infringement or
misappropriation of trade secrets, or You settle such a claim, You will, at Your
own expense and Option, either:


(1)  Obtain for St. Bernard the right to continue using such Work Product;
(2)  Replace or modify  the Work Product to make it non-infringing, so long as
the replacement or modification meets substantially similar specifications;
(3)  Replace the Work Product with a non-infringing Work Product of equivalent
function and performance which is acceptable to St. Bernard; or
(4)  Terminate the applicable Exhibit A hereto and refund all payments made by
St. Bernard thereunder.


11. Indemnity.


You agree to indemnify and hold St. Bernard and its officers, directors,
shareholders, employees, agents, attorneys, insurers, successors, and assigns
harmless from and against all claims, damages, losses, and expenses, including
reasonable attorney's fees, arising out of or resulting from 1) personal injury
or property damage caused by the negligence or willful wrongdoing of Your
personnel at or in transit to/from St. Bernard facilities; and/or 2) breach of
Your confidentiality obligations in Section 6; and/ or 3)  Breach of Section 10
(A).


12. Termination.


In addition to the other termination provisions set forth elsewhere in this
Agreement, either of Us may terminate this Agreement or the appropriate Exhibit
A thereto upon the occurrence of any of the following:


A.  The liquidation or dissolution of either party;


B.  Your material breach of this Agreement or any Statement of Work attached
thereto, which breach continues uncured for a period of 14 days following Your
receipt of written notice thereof from St. Bernard; or


C. St. Bernard's material breach of this Agreement, including a breach for
non-payment, which breach continues uncured for a period of 14 days following
St. Bernard's receipt of detailed written notice thereof from You;




13. Effect of Termination.


A.  Upon early termination of this Agreement or any Exhibit A thereto for any
reason, You will be entitled to receive payment only for completed Services.


B.  As a condition of receiving any payment under this Section, You will deliver
to St. Bernard within 15 days from the date of termination of this Agreement:


 
(1)
Any property of St. Bernard in Your possession or control in good condition,
reasonable wear and tear accepted; and



 
(2)
All Work Product, whether finished or unfinished, prepared or produced by You
for the benefit of St. Bernard under this Agreement.



C.  In no event will St. Bernard be responsible for payment for Services or
expenses provided or incurred after the effective date of termination of this
Agreement (provided that this exclusion shall not apply to services performed at
St. Bernard’s request pursuant to Section 12.D).  St. Bernard reserves the right
to audit Your relevant books, time sheets, or other records prior to any payment
to You under this Section.

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
Page 4 of 7

--------------------------------------------------------------------------------

 



D.  The termination of this Agreement for any reason shall not relieve You of
Your obligations under Sections 5, 6, 9, 10, 11, 12, and 16 hereof, nor shall
any such termination relieve You or St. Bernard from any liability arising from
any breach of this Agreement.


14.  Assignment.


The rights and liabilities of the parties hereto shall be binding upon and inure
to the benefit of their respective successors, permitted assigns, executors, and
administrators, as the case may be; provided that, as St. Bernard has
specifically contracted for Your Services, You may not assign or delegate Your
obligations under this Agreement, either in whole or in part, without. the prior
written consent of St. Bernard.  Any attempted assignment or delegation by You
shall be null and void and shall give St. Bernard the right immediately to
terminate this Agreement without liability for Services performed.


15.  Permits.


You shall acquire and maintain in good standing, and at Your sole expense, all
permits, licenses and other entitlements required for its performance under this
Agreement.


16. Attorneys' Fees.


In the event that any dispute arises between the parties hereto with regard to
any of the provisions of this Agreement or the performance of any of the terms
and conditions hereof by either of the parties hereto, the prevailing party in
any such dispute shall recover all costs and expenses associated with such
dispute, including reasonable attorneys' fees.


17.  Miscellaneous.


A.  Exclusive Agreement.  This Agreement, together with its Exhibits and the
recitals, is the exclusive agreement between the parties with respect to its
subject matter, and, as of the effective date of July 31, 2009, supersedes all
prior agreements, negotiations, representations, and proposals, written or oral,
related to its subject matter (including the Original Agreement, which is
terminated effective July 31, 2009 and under which no more payments are due by
St. Bernard to You).  Its terms cannot be modified, supplemented, or rescinded
except by an agreement in writing signed by both parties.  Neither party shall
be bound by nor liable to the other party for any representation, promise, or
inducement made by any of such party's agents or employees which is not embodied
in this Agreement.  In the event of any discrepancy or inconsistency between
this Agreement and any other form used by either party in connection herewith,
the terms of this Agreement shall govern.


B.  Severability.  If any provision of this Agreement is held invalid, illegal,
or unenforceable, the validity, legality, or enforceability of the remaining
provisions shall in no way be affected or impaired thereby.


C.  Waiver.  No waiver of any breach of this Agreement shall constitute a waiver
of any other breach, whether of the same or any other covenant, term, or
condition.  The subsequent performance of any of the terms, covenants, or
conditions of this Agreement shall not constitute a waiver of any preceding
breach regardless of the other party's knowledge of the preceding breach at the
time of subsequent performance, nor shall any delay or omission of either
party's exercise of any right arising from any such default affect or impair the
parties' rights as to the same of future default.


D.  California Law.  This Agreement is entered into in San Diego County,
California, and shall be governed by and construed in accordance with, laws of
the State of California applicable to contracts made and wholly to be performed
in California by residents of California.  The parties agree that the exclusive
jurisdiction and venue of any action between the parties rising out of this
business relationship, including disputes that may arise following termination
of this Agreement, shall be the Superior Court of California for the County of
San Diego, or the United States District Court for the Southern District of
California, and each of the parties hereby submits itself to the exclusive
jurisdiction and venue of such courts for purposes of such action.  You
acknowledge and agree that this Section serves as a material inducement for St.
Bernard to enter into this Agreement.


E.  Captions.  The captions inserted herein are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Agreement or the intent of any provisions thereof.


F.  Notice.  Whenever notice is required to be given under the terms of this
Agreement, it shall be in writing and shall be personally delivered or mailed,
Certified Mail, Return Receipt Requested, addressed as set forth on Page 1 of
this Agreement, to the party to receive such notice.  Any change of address of
either party shall be effective upon receipt of written notice of such change by
the opposite party.

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
Page 5 of 7

--------------------------------------------------------------------------------

 



G.  No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their permitted assigns, and no other person or entity
shall be entitled to rely upon this Agreement or be entitled to any benefits
under this Agreement.


IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first written above.


ST. BERNARD SOFTWARE, INC.
CONSULTANT
   
/s/ Louis Ryan                                                
/s/ Craig Sproule                                                       
Louis Ryan, CEO
Craig Sproule, President and Director
   
DATE:       08/11/09                                        
DATE:      08/10/09                                                   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
Page 6 of 7

--------------------------------------------------------------------------------

 

 
EXHIBIT A-1
 
Statement of Work
 


SERVICES – [***].
 
TERM – JULY 31, 2009 – OCTOBER 31, 2009 (Unless terminated sooner as provided in
the Agreement)
 
PERSONNEL – [***].
 

 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
     

 
FEES: Subject to the right of the parties to terminate the Agreement as set
forth in the Agreement and only after the receipt by St. Bernard from You of a
detailed invoice prior to each payment as required by Section 2 (B) of the
Agreement, St. Bernard will pay You the following fees:
 
 
1.
$90,000 for August 2009 payable within 2 business days of the signing of this
Agreement by both parties.

 
 
2.
$80,000 for September 2009 payable as follows: (i) $40,000 payable on or before
September 1, 2009 and (ii) $40,000 payable on or before September 15, 2009.

 
 
3.
$70,000 for October 2009 payable as follows: (i) $35,000 payable on or before
October 1, 2009 and (ii) $35,000 payable on or before October 15, 2009.



 
*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
 
Page 7 of 7
 

--------------------------------------------------------------------------------
